Exhibit 10.2 Agreement # CESCA THERAPEUTICS INC. CONSULTING AGREEMENT This Consulting Agreement (the “Agreement”) is made as of December 14, 2015, by and between Cesca Therapeutics Inc. , a Delaware corporation, having a principal place of business at 2711 Citrus Road, Rancho Cordova, CA 95742 (the “Company”), and Mitchel Sivilotti , a an individual, residing at [Omitted]and his permitted successors and assigns (the “Consultant”). The Company desires to retain Consultant as an independent contractor to perform consulting services for the Company and Consultant is willing to perform such services, on terms set forth more fully below. In consideration of the mutual promises contained herein, the parties agree as follows: 1. Term of the Contract. This Agreement will become effective on Monday January 4, 2016 (the “Effective Date”) for the purposes outlined in Exhibit C , Services, and will continue in effect until June 30, 2016, unless sooner terminated in accordance with Section 15 . 2. Services to be Provided. Consultant agrees to provide services as described in Exhibit C and as modified by mutual consent from time to time (the “Services”). Consultant will use all commercially reasonable efforts to complete and deliver the Services.Company shall have 10 calendar days from the date of delivery of the Services to confirm, via email from the Company to the Consultant, that the work does not conform to requirements, otherwise, the work will be considered to have conformed. Should the work not conform, the Consultant shall have 10 calendar days to cure. If after 10 calendar days the Consultant has not cured the non-conformance, the Company may terminate this Agreement pursuant to Section 15.2
